Citation Nr: 1325963	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD has worsened in severity and that he is no longer able to work, at least in part, due to his symptoms.  PTSD is his only service-connected disability.  Records from the Social Security Administration (SSA) reflect that chronic pulmonary heart disease and back disabilities also affect his ability to work.  During VA examinations, the Veteran reported that he was unable to work due to shortness of breath and swollen feet in addition to his PTSD symptoms.  

The medical opinions of record do not adequately address whether the Veteran is unemployable solely due to his service-connected PTSD.  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of his PTSD and determining whether he unable to secure or follow substantially gainful employment due to service-connected disability.  In addition, the Veteran's ongoing treatment records from VA's Myrtle Beach outpatient clinic, the Charleston VA Medical Center, and Myrtle Beach Vet Center should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should be made for any outstanding treatment records from VA's Myrtle Beach outpatient clinic and the Charleston VAMC dated from January 2012.  In addition, the RO/AMC should request authorization from the Veteran to obtain records from the Myrtle Beach Vet Center.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.


A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development outlined above, obtain an opinion from a vocational rehabilitation specialist or appropriate VA physician to assess the impact of his service-connected PTSD on his ability to obtain and maintain employment.  The specialist must review the record in its entirety and must comment on the effect of the Veteran's PTSD on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/precluded, and what types of employment, if any, would remain feasible despite the service-connected disability. 

The specialist should set forth all findings, together with the complete rationale for the comments and opinions expressed, in a printed report. 

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  The RO/AMC must specifically consider and discuss whether the procedures for referral for consideration of an extraschedular evaluation for PTSD or a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b) or 4.16(b), respectively, are appropriate.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


